Title: From James Madison to Gabriel Christie, 22 April 1807
From: Madison, James
To: Christie, Gabriel



Sir,
Department of State, April 22d. 1807.

I have shipped to your care in the Schooner Beggar, Richard Wallace, master, twelve boxes containing volumes of the laws of the United States 1st. Session 9th. Congress, addressed to several of the Governors of the States.  I pray you to forward them as opportunities may serve to their respective places of destination, paying the expences from Baltimore which shall be reimbursed immediately on the receipt of your account.  Captn. Wallace’s receipt for the boxes is herewith inclosed.  I am &c.

James Madison.

